Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 07/27/2022. This Action is made FINAL.
Claims 1-10, 15, and 17 are cancelled. 
Claims 11-14, 16, and 18-24 are pending for examination.

Regarding the objection(s) to the drawing(s), the examiner finds applicant’s arguments unpersuasive. Applicant cited MPEP §1825 and PCT Rule 11 in support of withdrawal of the objection. The examiner finds FIG. 3 fails to comply with PCT Rule 11.11 Words in Drawings (a): 
“The drawings shall not contain text matter, except a single word or words, when absolutely indispensable, such as "water," "steam," "open," "closed," "section on AB," and, in the case of electric circuits and block schematic or flow sheet diagrams, a few short catchwords indispensable for understanding.”
As FIG. 3 lacks any words for understanding, FIG. 3 fails to comply with PCT Rule 11.11(a). Therefore, the objection to the drawings is maintained. 

Regarding the objection(s) to the claims, the examiner finds applicant’s amendment(s) to the claim(s) filed 07/27/2022 acceptable and withdraws objection(s) to the amended claim(s). 

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 07/27/2022 provide sufficient structure to overcome the means plus function invocation. The claims do not invoke 35 U.S.C. §112(f).

Regarding the rejection of claims 11, 15, 16, and 20 under 35 U.S.C §112(b), applicant’s arguments concerning the term “predefinable setpoint speed” for claim 11 are persuasive in view of applicant’s amendment to the claim(s) filed 07/27/2022, therefore the rejections are now withdrawn.
Applicant’s arguments concerning the term “predefinable setpoint speed” for claim 20 are not persuasive as applicant’s amendment to the claim(s) filed 07/27/2022 fails to amend the term “predefinable setpoint speed”. Therefore, the rejection for claim 20 is maintained.
Applicant’s arguments concerning the phrase “at a maximum” are persuasive in view of applicant’s amendment to the claim(s) filed 07/27/2022, therefore the rejections are now withdrawn.

Regarding the rejection under 35 U.S.C §112(b) of the limitation “without interruption or deactivation of the automated longitudinal guidance” (previously claim 16, now claim 11), applicant’s arguments have been fully considered and are not persuasive. 
In the remarks, applicant argued: 
“With respect to the limitation of "without interruption or deactivation of the automated longitudinal guidance" in claim 16 (and now also in claim 11), Applicant respectfully traverses the rejection. Claim 11 makes clear that the "automated longitudinal guidance" (e.g., cruise control, see Published Specification,  0002) can be in an "automatic mode (where "automated longitudinal guidance is brought about taking into account a predefined setpoint speed") or an "automated longitudinal guidance manual mode." As such, in either mode (automatic or manual), the "automated longitudinal guidance" (e.g., cruise control) remains activated, but control of the speed is handled differently (e.g., based on the predefined setpoint speed for "automatic," and based on the accelerator pedal for "manual"). Claim 16 further clarifies that, while in the activated "automated longitudinal guidance manual mode," brake activation does not interrupt or deactivate the "automated longitudinal guidance" (e.g., cruise control). Instead, while in the "manual mode," the brake can be used to brake the car, but the "automated longitudinal guidance" (e.g., cruise control) is not deactivated or interrupted, which is unlike traditional standard cruise control systems where activation of the brake disables cruise instantly. See Published Specification,   0022, 0027, 0049, 0053; accord  0047. Accordingly, because the claims are clear and not indefinite, Applicant respectfully request withdrawal of the rejection”, (Remarks, page 9).
The examiner respectfully disagrees. Specifically, it is unclear how the “automated longitudinal guidance" (e.g., cruise control) remains activated when in the “automated longitudinal guidance manual mode”. Based on applicant’s arguments, above, while in the “automated longitudinal guidance manual mode” the driver is able to control the speed of the vehicle by manually actuating the accelerator pedal and the brake pedal. If the vehicle’s speed is under manual control of the driver, it is unclear and therefore indefinite how the “automated longitudinal guidance" (e.g., cruise control) is not interrupted or deactivated. That is, the scope of the “automated longitudinal guidance" while in the “automated longitudinal guidance manual mode” is indefinite, as it is unclear what function of longitudinal guidance is automated if the driver manually controls the vehicle’s speed (longitudinal movement).
Therefore, the rejection of the claim limitation “without interruption or deactivation of the automated longitudinal guidance”, now recited in claims 11, 20 and 21, is maintained. 

Regarding the rejection of claims 11-14, 16, and 18-24 (previously claims 11-21) under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“In the rejection of independent claim 11 and claim 15 (now cancelled), the Office Action relies on Wang's disclosure of an "assisted level 230" for the recited "manual mode." However, the amendments make clear that the mode is an "automated longitudinal guidance manual mode" and that it is activated without interruption or deactivation of the automated longitudinal guidance. 

Wang discloses that it's "assisted level 230" includes a "speed control 502" mode and a "lane keeping 504" mode. Because claim 1l's "manual mode" is an "automated longitudinal guidance manual mode," the only applicable mode in the "assisted level 230" is the "speed control 502" mode. The "lane keeping 504" mode is not applicable to amended claim 11 as it only deals with automatically controlling the steering. Thus, the disclosure in Wang's paragraph 0036 that while in the "lane keeping 504" mode, the user can control the acceleration with the accelerator is not applicable to the "speed control 502" mode, and thus not applicable to the recited "automated longitudinal guidance manual mode"”, (Remarks, page 10)
Regarding point a, the limitation of “activate an automated longitudinal guidance manual mode without interruption or deactivation of the automated longitudinal guidance” is rejected under 35 U.S.C. 112(b) as being unclear in scope. The rejection of “an automated longitudinal guidance manual mode” in which “a driving speed corresponds to a speed that is predefined by the accelerator pedal actuation” without “interruption or deactivation of the automated longitudinal guidance” is maintained for the reasons outlined above in the response to arguments section Regarding the rejection under 35 U.S.C §112(b) of the limitation “without interruption or deactivation of the automated longitudinal guidance” as well as below under the header titled Claim Rejections - 35 USC § 112(b). 
The scope of the “automated longitudinal guidance manual mode” is simply defined as a mode in which “a driving speed corresponds to a speed that is predefined by the accelerator pedal actuation”, i.e. manual control of the vehicle’s speed. There are no other claimed limitations further defining or limiting the scope of the term and there is no definition provided in the specification for the term “automated longitudinal guidance manual mode”. Applicant’s assertion that the lane keeping mode 504 of Wang does not teach the “automated longitudinal guidance manual mode” as claimed is unfounded. Simply stating the lane keeping mode 504 of Wang is not an “automated longitudinal guidance manual mode” is not a persuasive argument. 
The lane keeping mode 504 of Wang is a semi-autonomous mode in which the vehicle is automatically kept in lane (controls steering), i.e. a partially “automated mode”, and in which the driver is able to control the speed of the vehicle through the accelerator pedal, i.e. “longitudinal guidance manual mode” wherein “a driving speed corresponds to a speed that is predefined by the accelerator pedal actuation” (Wang, see at least FIG. 2; FIG. 5; ¶[0017]; ¶[0021]; ¶[0036]; FIG. 6; ¶[0024]; ¶[0037]).
Applicant has not presented arguments regarding any difference between the lane-keeping mode 504 of Wang and the claimed “automated longitudinal guidance manual mode” aside from the words used in naming both modes. Therefore, applicant’s arguments are unpersuasive and the rejection in view of prior art Wang is maintained. 

“Further, Wang only discloses that a user can activate and deactivate the "speed control 502" mode. Wang further only disclose that, while the "speed control 502" mode is activated, the vehicle "automatically (e.g., without user input) control[s] the speed of the vehicle." Wang,  0036. Wang fails to disclose that the "speed control 502" mode can remain on without interruption or deactivation, but that the driving speed corresponds to a speed that is predefined by the accelerator pedal actuation instead of the predefined setpoint speed. Instead, Wang discloses the traditional standard activated/deactivated (e.g., on/off) cruise control scheme by activating or deactivating the "speed control 502" mode. Accordingly, Wang fails to disclose this aspect, which is not remedied by Kojo”, (Remarks, pages 10-11)
Regarding point b, the limitation of “an automated longitudinal guidance manual mode without interruption or deactivation of the automated longitudinal guidance” is rejected under 35 U.S.C. 112(b) as being unclear in scope. The rejection of “an automated longitudinal guidance manual mode” in which “a driving speed corresponds to a speed that is predefined by the accelerator pedal actuation” without “interruption or deactivation of the automated longitudinal guidance” is maintained for the reasons outlined above in the response to arguments section Regarding the rejection under 35 U.S.C §112(b) of the limitation “without interruption or deactivation of the automated longitudinal guidance” as well as below under the header titled Claim Rejections - 35 USC § 112(b). In brief, it is unclear how the “automated longitudinal guidance manual mode” allows a driver to control the vehicle’s speed without “interruption or deactivation of the automated longitudinal guidance”. Applicant’s assertion that Wang fails to disclose this indefinite function is unpersuasive. As applicant has not provided any specific argument of how the claimed “automated longitudinal guidance manual mode” functionally differs from the lane-keeping mode 504, described in point a, above, the rejection in view of prior Wang is maintained. That is, applicant’s argument regarding the difference between the claimed limitations and the features taught by Wang is unclear without defining or clarifying how the longitudinal guidance function is maintained even while the driver is allowed to control the vehicle’s speed. 

“Additionally, in the rejection of independent claim 11, the Office Action asserts that Kojo discloses "resumes cruise control by stepping on accelerator pedal" Office Action, p.10 (citing Kojo,  0043). However, Kojo fails to disclose this aspect. Instead, Kojo expressly discloses in paragraph 0043 and corresponding FIG. 2 that "When the routine proceeds from Step S4 or Step S5 to Step S7, the automatic following start control is prohibited and the routine exits." The "routine" is adaptive cruise control (ACC). Thus, as is expressly shown in FIG. 2, if the step S7 (automatic following start is prohibited), then ACC routine is exited - that is, ACC is turned off. It can only be turned on again via step S1, where a driver turns on ACC again using the ACC switch. Kojo,  0038, FIG. 2. Paragraph 0043 continues by explaining that after step S7 (automatic following start is prohibited) is reached, a stop holding state is maintained until the user reactivates the ACC (e.g., step S1) or steps on the accelerator. However, stepping on the accelerator is not reactivation of the ACC. It is instead simply a command for the vehicle to begin moving again under direct control of the driver (i.e., as with normal driving operation without cruise control). It is not until the user manually reactivates ACC using the switch in step Sl that ACC cruising is resumes or is reinitiated”, (Remarks, page 11)
Regarding point c, applicant’s argument regarding resuming cruise control is moot as the claim language fails to recite this limitation and the scope of the claim for “an automated longitudinal guidance manual mode without interruption or deactivation of the automated longitudinal guidance” is currently rejected under 35 U.S.C. 112(b). 
Additionally, there is no evidence provided by applicant or present in Kojo that indicates the vehicle’s speed is controlled manually after the driver steps on the accelerator pedal in ¶[0043]. To the contrary, ¶[0034] recites “Incidentally, in general, in executing the following start after the following stop, the travel control is performed so as to start the vehicle M after checking an operation input such as depression of the accelerator pedal by the driver”, FIG. 2 ends with “return” indicating the process returns to the start after the driver steps on the accelerator pedal and ¶[0043] states “the ACC_ECU 11 maintains a stop holding state of the vehicle M regardless of the presence or absence of the preceding vehicle P1 until an operation input such as the operation of turning on the ACC switch 22 by the driver or stepping on an accelerator pedal is confirmed” which holds both actions as equal. Regardless, Kojo discloses resuming speed control for the vehicle after an autonomous braking event by detecting the driver’s stepping on the accelerator pedal. 
Further, as the claim defines “an automated longitudinal guidance manual mode” as “wherein, in the automated longitudinal guidance manual mode, a driving speed corresponds to a speed that is predefined by the accelerator pedal actuation instead of the predefined setpoint speed”, applicant’s arguments would further support that Kojo discloses the invention as claimed, i.e. control of the vehicle speed via driver actuation of the accelerator pedal. 
Finally, applicant’s argument fail to address the teachings of Wang that were also mapped to the limitation of activating a manual mode when accelerator pedal actuation is detected during a stationary state (see Office Action dated 05/09/2022, page 11). 

“Lastly, as discussed above, the prior art fails to disclose automatically aborting the automated longitudinal guidance manual mode and returning to the automatic mode in response to determining that a predefined abort criterion is satisfied. As explained above, Wang fails to disclose an automated longitudinal guidance manual mode. Thus, Wang fails to disclose any sort of automatic aborting of that mode and return to an automatic mode of the automated longitudinal guidance”, (Remarks, page 11)
Regarding point d, Wang teaches an automated longitudinal guidance manual mode as outlined in points a and b, above, as well as below (Wang see at least FIG. 8; ¶[0012]; ¶[0039]; FIG. 2; FIG. 5; ¶[0017]; ¶[0021]; ¶[0036]; ¶[0024]; see prior art rejection, outlined below, for additional details). Wang further teaches “the automated longitudinal guidance manual mode and returning to the automatic mode in response to determining that a predefined abort criterion” (Wang see at least FIG. 2, ¶[0021]: transition from assisted level 230 to fully automated level based on driver’s manual trigger, e.g. pressing two or more buttons or removing hands from steering wheel). Therefore, Wang teaches automatically switching from the lane-keeping mode 504 in the assisted level 230 to the fully automated level 210 by either pressing buttons or releasing the steering wheel. 

“Because the art, no matter how combined, fails to disclose each and every element of independent claim 11, Applicant respectfully submits that the prior art fails to obviate independent claim 11. Independent claims 20 and 21, though of different scope from independent claim 11, overcome the same rejection for the same reasons. Accordingly, Applicant respectfully requests withdrawal of the rejection of independent claims 11, 20, and 21, and claims 12-14, 16, and 18-l 9 dependent thereon, and allowance of pending claims l l- 14, 16, and 18-24”, (Remarks, pages 11-12)
Regarding point e, for at least the reasons outlined above as to how the prior art teaches each and every limitation claimed, the rejections under 35 U.S.C. 103 of dependent claims and independent claims 20 and 21 are maintained in view of the currently cited prior art. 


Information Disclosure Statement
Non-Patent Literature Cite No C2 (German-language Written Opinion) and C3 (German-language Search Report) in IDS filed 11/06/2022 does not have an explanation of relevance in the English language and a copy has not been provided for either document.
The information disclosure statement filed 11/06/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Further the information disclosure statement filed 11/06/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps 100, 200, 300, 400, and 500 of Figure 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the phrase “activate an automated longitudinal guidance manual mode without interruption or deactivation of the automated longitudinal guidance... wherein, in the automated longitudinal guidance manual mode, a driving speed corresponds to a speed that is predefined by the accelerator pedal actuation instead of the predefined setpoint speed” renders the claim indefinite because it is unclear, and therefore indefinite, how the automated longitudinal guidance is not interrupted or deactivated while the automated longitudinal guidance manual mode is activated and the brake pedal is actuated. That is, the difference between the automated longitudinal guidance in the automatic mode and the automated longitudinal guidance of the automated longitudinal guidance manual mode is unclear. Specifically, it is unclear what automated functions constitute “automated longitudinal guidance” that are not uninterrupted or deactivated while in the automated longitudinal guidance manual mode, since control of the vehicles speed is based on the driver’s manual control of the accelerator pedal and brake. As the scope of the functions that are not interrupted or deactivated is unclear, the limitation renders the claim indefinite. 
For the purposes of examination, the examiner will take “activate an automated longitudinal guidance manual mode without interruption or deactivation of the automated longitudinal guidance in response to accelerator pedal actuation detection during the detected defined stationary state situation” as — activate an automated longitudinal guidance manual mode  in response to accelerator pedal actuation detection during the detected defined stationary state situation—, based on ¶[0009] : “... automated longitudinal guidance is active in an automatic mode (= adaptive cruise control mode or free travel mode)” and ¶[0016]: “The evaluation and control unit which is configured to activate a manual mode when accelerator pedal actuation is detected in or during a detected defined stationary state situation can transmit either corresponding actuation signals directly to an actuation system (drive, brake) which influences the longitudinal guidance or to an intermediately connected unit which brings about corresponding interventions into the longitudinal guidance on the basis of this request and, if appropriate, further requests in respect of the longitudinal acceleration”.
Dependent claims 12-14, 16, 18-19, and 22-23 inherit and do not cure the deficiencies of claim 11 and are therefore rejected on the same basis as outlined above.
Additionally, dependent claim 16 also recites “wherein the control unit is further configured to bring about braking of the vehicle in the activated manual mode when brake pedal actuation is detected, without interruption or deactivation of the automated longitudinal guidance” which renders the claim indefinite for at least the reasons outlined above. 
For the purposes of examination, the examiner will take “wherein the control unit is further configured to bring about braking of the vehicle in the activated manual mode when brake pedal actuation is detected, without interruption or deactivation of the automated longitudinal guidance” as —wherein the control unit is further configured to bring about braking of the vehicle in the activated manual mode when brake pedal actuation is detected—, based on the reasons outlined above.
Independent claims 20 and 21 recite limitations similar to those of claim 11 and are therefore rejected on the same basis, as outlined above. For the purposes of examination, the examiner will take “activating an automated longitudinal guidance manual mode without deactivation of the automated longitudinal guidance in response to detecting the accelerator pedal actuation during the detected defined stationary state situation” of claim 20 as — activating an automated longitudinal guidance manual mode  in response to detecting the accelerator pedal actuation during the detected defined stationary state situation— and “activating an automated longitudinal guidance manual mode without deactivation of the automated longitudinal guidance in response to detecting the accelerator pedal actuation during the detected defined stationary state situation” of claim 21 as —activating an automated longitudinal guidance manual mode  in response to detecting the accelerator pedal actuation during the detected defined stationary state situation—, based on the reasons outlined above.

Regarding claim 20, the phrase “predefinable setpoint speed” renders the claim indefinite because it is unclear whether the setpoint speed is predefined or not. Specifically, the term “predefinable” implies the setpoint speed is predefined (as supported by previously dependent claim 15) but could also mean the setpoint is only capable of being predefined.
Additionally, claim 20 further recites “the predefined setpoint speed”, which lacks antecedent basis. 
For the purposes of examination, the examiner will take “predefinable setpoint speed” as —  predefined setpoint speed — and “the predefined setpoint speed” as referencing the first recitation of “predefined setpoint speed”, based on similar claim 11 and ¶[0014] of the specification.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kojo (US 20170361841 A1) in view of Wang et al. (US 20180239352 A1), henceforth known as Kojo and Wang, respectively.
Kojo and Wang were first cited in a previous Office Action.

Regarding claim 11, Kojo discloses:
A driver assistance system for a motor vehicle for automated driving with automated longitudinal guidance, 
(Kojo, 
See at least FIG. 1, ¶[0023] (travel control device); ¶[0029] (constant speed travel control); ¶[0032] (automatic);
Where the travel control device on vehicle M (A driver assistance system for a motor vehicle) performs driving with automatic speed control (for automated driving with automated longitudinal guidance))

wherein when automated longitudinal guidance is active [in an automatic mode], automated longitudinal guidance is brought about taking into account a predefined setpoint speed, comprising: 
(Kojo, 
See at least FIG. 2, ¶[0038], ¶[0039], ¶[0049]: (S1 ACC on, S2, S12 ACC cruise control); ¶[0025]: (driver set vehicle speed); ¶[0029]: (constant speed travel control); ¶[0032]: (automatic);
Where when ACC is determined to be ON in S1 of FIG. 2 (wherein when automated longitudinal guidance is active [...]), ACC_ECU 11 executes constant speed travel control (automated longitudinal guidance is brought) which automatically causes vehicle M to travel at the driver set vehicle speed (taking into account a predefinable setpoint speed))

at least one processing device configured to:
(Kojo, 
See at least FIG. 1; ¶[0023]: CPU;
Where the travel control device 1 uses a CPU to implement the following functions (at least one processing device configured to))

detect a defined stationary state situation which occurs owing to a preceding automated braking process of the motor vehicle into the stationary state; 
(Kojo, 
See at least FIG. 1, ¶[0025]: (vehicle speed sensor); FIG. 4, ¶[0014], ¶[0036]: (automatically decelerates vehicle); ¶[0039]: (stop holding state);
Where the vehicle speed sensor detects the vehicle’s speed during a stopped state (detect a defined stationary state situation), wherein the vehicle is automatically decelerated to a stop (which occurs owing to a preceding automated braking process of the motor vehicle into the stationary state))

detect accelerator pedal actuation;
(Kojo, 
See at least FIG. 1, ¶[0025], ¶[0032], ¶[0043]: (accelerator pedal sensor to detect driver operation)
Where the accelerator pedal sensor 25 detects when a driver depresses the accelerator pedal (detect accelerator pedal actuation))

activate an automated longitudinal guidance [manual] mode without interruption or deactivation of the automated longitudinal guidance in response to accelerator pedal actuation detection during the detected defined stationary state situation, [...].
(Kojo, 
See at least FIG. 1, ¶[0023]: (ACC_ECU 11 CPU); FIG. 2, ¶[0035], ¶[0036], ¶[0043]: (driver steps on brake pedal at intersection, resumes cruise control by stepping on accelerator pedal)
See claim 11 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the travel control device includes ACC_ECU 11 that resumes a cruise control on a basis of the driver’s action after the driver steps on the brake pedal (activate an automated longitudinal guidance [...] mode), when the driver depresses the accelerator pedal (in response to accelerator pedal actuation detection) after the vehicle is automatically decelerated to a brake holding state (during the detected defined stationary state situation)).

Kojo fails to explicitly disclose automated longitudinal guidance is active in an automatic mode,  activate an automated longitudinal guidance manual mode, wherein, in the automated longitudinal guidance manual mode, a driving speed corresponds to a speed that is predefined by the accelerator pedal actuation instead of the predefined setpoint speed, determine that at least one predefined abort criterion is satisfied, and automatically abort the automated longitudinal guidance manual mode and return to the automatic mode in response to determining that the at least one predefined abort criterion is satisfied, the limitations bolded for emphasis. 
However, in the same field of endeavor, Wang teaches:
[wherein when automated longitudinal guidance is active] in an automatic mode, [automated longitudinal guidance is brought about taking into account a predefined setpoint speed, comprising:]
(Wang, 
See at least FIG. 2, FIG. 3, FIG. 4, ¶[0017]: (fully automated level); ¶[0017], ¶[0024]: (controls speed without user input, automatically adjust speed to maintain safe distance, implements cruise control); FIG. 8, ¶[0012], ¶[0039]: (vehicle control system);
Where the vehicle control system automatically controls vehicle speed in the fully automated mode ([wherein when automated longitudinal guidance is active] in an automatic mode), and adjusts the vehicle speed without user input, implementing cruise control ([automated longitudinal guidance is brought about taking into account a predefined setpoint speed]))

[activate an automated longitudinal guidance] manual [mode without interruption or deactivation of the automated longitudinal guidance in response to accelerator pedal actuation detection during the detected defined stationary state situation], 
(Wang, 
See at least FIG. 8, ¶[0012], ¶[0039]: (vehicle control system, onboard computer 810); FIG. 2, FIG. 5, ¶[0017], ¶[0021], ¶[0036]: (assisted level 230 where the driver navigates the vehicle with cruise control); FIG. 2, ¶[0021], ¶[0024]: (transition between modes, such as fully automated to assisted, by driver input such as one or more foot pedals); ¶[0021]: (manually triggered transitions occur when vehicle is not moving, e.g. at a stop sign or traffic light);
See claim 11 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the vehicle control system, including onboard computer 810, implements a transition from the fully automated mode to the assisted mode, in which the driver navigates the vehicle with cruise control ([activate an automated longitudinal guidance] manual [mode]), when the driver actuates one or more foot pedals ([in response to accelerator pedal actuation detection]) and where manually initiated transitions only occur when the vehicle is not moving, e.g. at a stop sign or a traffic light ([during the detected defined stationary state situation]))

wherein, in the automated longitudinal guidance manual mode, a driving speed corresponds to a speed that is predefined by the accelerator pedal actuation instead of the predefined setpoint speed;
 (Wang, 
See at least FIG. 2, FIG. 5, ¶[0017]: (fully automated level), ¶[0021], ¶[0036]: (assisted level 230, fully automated level 210); FIG. 2, FIG. 5, ¶[0036]: (lane-keeping mode 504: driver manually handles vehicle speed); FIG. 6, ¶[0024], ¶[0037]: (pedals, vehicle driving operation in  drive-by-wire, i.e. manual control uses pedals);
Where in the lane keeping assisted level 504 (wherein, in the automated longitudinal guidance manual mode), the driver controls the vehicle’s speed through an accelerator pedal (a driving speed corresponds to a speed that is predefined by the accelerator pedal actuation), such that the vehicle’s speed corresponds to the driver’s manual inputs to the acceleration pedal, wherein the vehicle’s speed must be predefined in order to consistently correspond to the pedal actuation, as opposed to the fully automated level 210 that controls the vehicle speed without user input, i.e. uses a predefined speed setpoint (instead of the predefined setpoint speed))

determine that at least one predefined abort criterion is satisfied; and 
(Wang, 
See at least FIG. 2, ¶[0021]: (transition from assisted level 230 to fully automated level based on driver’s manual trigger, e.g. pressing two or more buttons or removing hands from steering wheel);
Where the assisted level 230 is automatically transitioned to fully automated when the driver manually triggers two or more buttons or removes hands from the steering wheel (determine that at least one predefined abort criterion is satisfied); see previous claim 18 from claim set filed 11/06/2020 where the “predefined abort criterion” was defined as “actuation of a defined operator control element is sensed”)

automatically abort the automated longitudinal guidance manual mode and return to the automatic mode in response to determining that the at least one predefined abort criterion is satisfied.
(Wang, 
See at least FIG. 2, ¶[0021]: (transition from assisted level 230 to fully automated level based on driver’s manual trigger, e.g. pressing two or more buttons or removing hands from steering wheel);
Where the assisted level 230 is automatically transitioned to the fully automated level 210 (automatically abort the automated longitudinal guidance manual mode and return to the automatic mode) when the driver manually triggers two or more buttons or removes hands from the steering wheel (in response to determining that the at least one predefined abort criterion is satisfied); see previous claim 18 from claim set filed 11/06/2020 where the “predefined abort criterion” was defined as “actuation of a defined operator control element is sensed”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driver assistance system of Kojo with the features taught by Wang because “Vehicles, especially automobiles, are increasingly including autonomous driving technologies. Many of the autonomous driving technologies implement different levels of vehicle automation. Moreover, existing driving solutions are unable to address every possible circumstances encountered by vehicles operating autonomously. Therefore, a solution to enable a vehicle to perform automatic driving operations under various circumstances at different levels of automation is desirable” (Wang, ¶[0003]). That is, the features of Wang enable the vehicle to perform driving at different levels of automation according to specific circumstances. 


Regarding claim 20, the claim limitations recite a method having limitations similar to those of claim 11 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 21, the claim limitations recite a computer product having limitations similar to those of claim 11 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 21, Kojo further discloses:
A computer product comprising a non-transitory computer readable medium having stored thereon program code which, when executed by one or more processors, carries out a method comprising:
(Kojo, 
See at least FIG. 1, ¶[0023]: (control program stored in the ROM for CPU)
Where the travel control device is implemented by a control program stored in memory (A computer product comprising a non-transitory computer readable medium having stored thereon program code) and executed by a CPU to perform the recited functions (which, when executed by one or more processors, carries out a method comprising:)).


Regarding claim 12, Kojo and Wang teach the driver assistance system according to claim 11. Kojo further discloses: 
wherein the defined stationary state situation is detected when the motor vehicle has been braked in an automated fashion into the stationary state owing to a detected defined traffic infrastructure event.
(Kojo, 
See at least FIG. 2, FIG. 3, FIG. 4, ¶[0036], ¶[0039], ¶[0043]: (automatically brakes vehicle to a stop); FIG. 10, ¶[0009], ¶[0021]: (intersection); FIG. 1, ¶[0022], ¶[0060]: (detects traffic lights based on captured image from forward acquisition device 21);
Where the vehicle is held at a stop (wherein the defined stationary state situation is detected) after automatically decelerating the vehicle to the stop (when the motor vehicle has been braked in an automated fashion into the stationary state) based on approaching an intersection, detected using captured images of traffic lights and the preceding vehicle (owing to a detected defined traffic infrastructure event)).


Regarding claim 13, Kojo and Wang teach the driver assistance system according to claim 11. Kojo further discloses:
wherein the defined stationary state situation is detected when the motor vehicle has been braked in an automated fashion into the stationary state owing to a detected defined traffic infrastructure event which requires granting right of way to other road users and/or temporarily prohibits the motor vehicle from moving on.
(Kojo, 
See at least FIG. 2, FIG. 3, FIG. 4, ¶[0036], ¶[0039], ¶[0043]: (automatically brakes vehicle to a stop); FIG. 10, ¶[0009], ¶[0021]: (intersection, oncoming vehicle); FIG. 1, ¶[0022], ¶[0060]: (detects traffic lights based on captured image from forward acquisition device 21); FIG. 1, ¶[0041], ¶[0042]: (obstacle recognition);
Where the vehicle is held at a stop (wherein the defined stationary state situation is detected) after automatically decelerating the vehicle to the stop (when the motor vehicle has been braked in an automated fashion into the stationary state) based on approaching an intersection, detected using captured images of traffic lights and the preceding vehicle (owing to a detected defined traffic infrastructure event) which requires yielding to oncoming traffic before turning (which requires granting right of way to other road users) or stopping the vehicle due to a recognized obstacle (and/or temporarily prohibits the motor vehicle from moving on)).


Regarding claim 14, Kojo and Wang teach the driver assistance system according to claim 11. Wang teaches the automated longitudinal guidance manual mode, as outlined above in claim 11. Kojo further discloses:
wherein the at least one processing device is further configured to:
(Kojo, 
See at least FIG. 1; ¶[0023]: CPU;
Where the travel control device 1 uses a CPU to implement the following functions (wherein the at least one processing device is further configured to))

determine that no vehicle is detected ahead of the motor vehicle; and
(Kojo, 
See at least FIG. 2, ¶[0043]: (detects accelerator pedal in stopped state); FIG. 2, ¶[0029], ¶[0041], ¶[0042], ¶[0044]: (forward information acquisition device, executes constant speed cruise control if no preceding vehicle detected, resumes automatic cruise control if no obstacle detected);
Where the travel control device resumes the automatic cruise control only when no obstacle is detected in front of the vehicle or when the preceding vehicle is further than a minimum following distance, i.e. not detected ahead of the vehicle (determine that no vehicle is detected ahead of the motor vehicle))

activate the automated longitudinal guidance [manual] mode when accelerator pedal actuation is detected in the defined stationary state situation, in response to determining that no vehicle is detected ahead of the motor vehicle.
(Kojo, 
See at least FIG. 2, ¶[0043]: (detects accelerator pedal in stopped state); FIG. 2, ¶[0029], ¶[0041], ¶[0042], ¶[0044]: (forward information acquisition device, executes constant speed cruise control if no preceding vehicle detected, resumes automatic cruise control if no obstacle detected);
Where the travel control device resumes automatic cruise control (activate the automated longitudinal guidance [...] mode) when the driver depresses the accelerator pedal after the vehicle is automatically braked to a stopped state (when accelerator pedal actuation is detected in the defined stationary state situation), the automatic cruise control is resumed only when no obstacle is detected in front of the vehicle or when the preceding vehicle is further than a minimum following distance, i.e. not detected ahead of the vehicle (in response to determining that no vehicle is detected ahead of the motor vehicle)).


Regarding claim 19, Kojo and Wang teach the driver assistance system according to claim 11. Wang further teaches:
wherein a change into the automatic mode of the automated longitudinal guidance is brought about when automated deactivation of the automated longitudinal guidance manual mode has taken place.
(Wang, 
See at least FIG. 2, ¶[0021]: (transition from assisted level 230 to fully automated level 210 based on driver’s manual trigger); FIG. 3, ¶[0024]: (fully automated level includes automatic speed control);
Where the transition to the fully automated level 210 that includes speed control (wherein a change into the automatic mode of the automated longitudinal guidance) requires the transition out of the assisted level 230, i.e. deactivation of assisted level 230 (is brought about when automated deactivation of the automated longitudinal guidance manual mode has taken place), as shown in FIG. 2 and detailed in ¶[0021]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kojo and Wang, as applied to claim 11 above, and in further view of Kajiwara (US Patent No 4,947,952 A), henceforth known as Kajiwara.
Kajiwara was first cited in a previous Office Action.

Regarding claim 16, Kojo and Wang teach the driver assistance system according to claim 11. Although Kojo discloses wherein the at least one processing device is further configured to: detect brake pedal actuation (Kojo, see at least FIG. 1; ¶[0023]: CPU; ¶[0025]: brake switch 26) and Wang teaches bring about braking of the vehicle in the activated automated longitudinal guidance manual mode when brake pedal actuation is detected (Wang, see at least FIG. 5, FIG. 6, ¶[0036]: (driver controls vehicle’s speed through acceleration, deceleration); FIG. 6, ¶[0024], ¶[0037]: (vehicle has acceleration, deceleration pedals)), the combination of Kojo and Wang fails to explicitly teach the remaining limitations of claim 16 as a whole.
However, in the same field of endeavor, Kajiwara teaches:
wherein the at least one processing device is further configured to: 
(Kajiwara, 
See at least FIG. 1, Col 3, lines 14-15: (numeral 11 designates a controller); Abstract, Col 4, lines 58-62, claim 1: (sensor 4 detects the amount of brake pedal depression);
Where controller 11 implements the following functions (wherein the at least one processing device is further configured to))

detect brake pedal actuation; and
(Kajiwara, 
See at least FIG. 1, Col 3, lines 6-7: (brake pedal sensor 4); Abstract, Col 4, lines 58-62, claim 1: (sensor 4 detects the amount of brake pedal depression);
Where the brake pedal sensor 4 detects the amount of brake pedal depression (detect brake pedal actuation))

bring about braking of the vehicle in the activated automated longitudinal guidance manual mode when brake pedal actuation is detected, without interruption or deactivation of the automated longitudinal guidance.
(Kajiwara, 
See at least FIG. 1, Col 3, lines 14-15: (controller 11); Col 3, lines  25-31: (slow speed cruising mode); Col 3 lines 31-47: (operates brake in slow speed cruising mode); Col 4, line 57 to Col 5, line 5: (brake pedal operation in slow speed cruising mode adjusts vehicle’s speed);
See claim 16 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the vehicle controller 11 brakes the vehicle (bring about braking of the vehicle) in the slow speed cruising mode (in the activated automated longitudinal guidance manual mode) when the driver depresses the brake pedal, detected by brake pedal sensor 4 (when brake pedal actuation is detected)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driver assistance system of Kojo and Wang with the features taught by Kajiwara because “It is an object of the present invention to provide a slow speed cruising control apparatus having a reduced number of structural elements to thereby simplify the construction and reduce the manufacturing cost while assuring an advantage of easy driving” (Kajiwara, Col 2, lines 3-7). The features of Kajiwara simplify construction and assure an advantage of easy driving.  


Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kojo and Wang as applied to claim 11, above, and in further view of Xiang et al. (US 20200031363 A1), henceforth known as Xiang.

Regarding claim 18, Kojo and Wang teach the driver assistance system according to claim 11. Although Wang teaches the predefined abort criterion, as outlined above in claim 11, the combination of Kojo and Wang fails to explicitly teach the remaining limitations of claim 18 as a whole. 
However, in the same field of endeavor, Xiang teaches: 
wherein the predefined abort criterion comprises: 
(Xiang, 
See at least FIG. 3: (306), (307), (308a); ¶0017]: (second control behavior information is the dangerous behavior information if speed of the vehicle greater than a threshold); ¶[0105]-¶[0106]: (determine dangerous behavior information); ¶[0117]-¶[0118], ¶[0119]: (aided driving mode started); ¶[0121]: (aided driving mode limits accelerator pedal operation, i.e. vehicle speed)
Where the vehicle control device determines in step 306 whether the second control behavior information corresponds to dangerous behavior information (wherein the predefined abort criterion comprises); the dangerous behavior information constitutes a predefined abort criteria because the types of behavior are predefined and leads to aborting the manual mode by starting an aided autonomous mode that limits the vehicle’s speed)

the driving speed exceeds a predefined speed limiting value.
(Xiang, 
See at least FIG. 3: (306), (307), (308a); ¶0017]: (second control behavior information is the dangerous behavior information if speed of the vehicle greater than a threshold); ¶[0105]-¶[0106]: (determine dangerous behavior information); ¶[0117]-¶[0118], ¶[0119]: (aided driving mode started); ¶[0121]: (aided driving mode limits accelerator pedal operation, i.e. vehicle speed)
Where the vehicle control device determines in step 306 whether the second control behavior information corresponds to dangerous behavior information by determining whether the vehicle’s speed exceeds a threshold value (the driving speed exceeds a predefined speed limiting value); the dangerous behavior information constitutes a predefined abort criteria because the types of behavior are predefined and leads to aborting the manual mode by starting an aided autonomous mode that limits the vehicle’s speed).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driver assistance system of Kojo and Wang with the features taught by Xiang because “In an emergency, the driver may perform a stress control behavior on the vehicle under stress reaction. For example, the driver turns the steering wheel heavily, presses the brake pedal heavily, presses the accelerator pedal heavily, or the like... The control behavior of the driver is an improper control behavior under stress reaction, and the improper control behavior is likely to cause a traffic safety accident. Therefore, the switching method in the related technology is not intelligent and has low safety performance” (Xiang, ¶[0005]) and “...after the vehicle is switched to the manual driving mode, it is identified whether control behavior information belongs to dangerous behavior information, and if yes, an aided control mode is started to assist in control over at least one of the brake pedal, the accelerator pedal, and the steering wheel of the vehicle, thus resolving the problem of danger caused by a dangerous operation of the driver after the vehicle is switched to the manual driving mode. It is implemented that a vehicle having an autopilot mode can still ensure safety of manual driving after vehicle control is handed over to the driver, thus improving safety performance of the vehicle” (Xiang, ¶[0126]).


Regarding claim 23, Kojo and Wang teach the driver assistance system according to claim 11. Although Wang teaches the predefined abort criterion, as outlined above in claim 11, the combination of Kojo and Wang fails to explicitly teach the remaining limitations of claim 23 as a whole.
However, in the same field of endeavor, Xiang teaches: 
wherein the predefined abort criterion comprises: 
(Xiang, 
See at least FIG. 3: (306), (307), (308a); ¶[0018]: (second control behavior information is the dangerous behavior information if angular velocity of the vehicle is greater than a threshold); ¶[0105], ¶[0111]: (determine dangerous behavior information if vehicle’s angular velocity is greater than a threshold); ¶[0115]: (steering wheel angle value, step 308a is performed), ¶[0117]-¶[0118]: (aided driving mode started); ¶[0121]: (aided driving mode limits operator action)
Where the vehicle control device determines in step 306 whether the second control behavior information corresponds to dangerous behavior information (wherein the predefined abort criterion comprises); the dangerous behavior information constitutes a predefined abort criteria because the types of behavior are predefined and leads to aborting the manual mode by starting an aided autonomous mode that limits the driver’s actions)

a turning situation is detected and/or a predefined turning angle is reached or exceeded.
(Xiang, 
See at least FIG. 3: (306), (307), (308a); ¶[0018]: (second control behavior information is the dangerous behavior information if angular velocity of the vehicle is greater than a threshold); ¶[0105], ¶[0111]: (determine dangerous behavior information if vehicle’s angular velocity is greater than a threshold); ¶[0115]: (steering wheel angle value, step 308a is performed), ¶[0117]-¶[0118]: (aided driving mode started); ¶[0121]: (aided driving mode limits operator action)
Where the vehicle control device determines in step 306 whether the second control behavior information corresponds to dangerous behavior information by determining whether the vehicle’s angular velocity or steering wheel input exceeds a threshold value (a turning situation is detected and/or a predefined turning angle is reached or exceeded); the dangerous behavior information constitutes a predefined abort criteria because the types of behavior are predefined and leads to aborting the manual mode by starting an aided autonomous mode that limits the driver’s actions).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driver assistance system of Kojo and Wang with the features taught by Xiang because “In an emergency, the driver may perform a stress control behavior on the vehicle under stress reaction. For example, the driver turns the steering wheel heavily, presses the brake pedal heavily, presses the accelerator pedal heavily, or the like... The control behavior of the driver is an improper control behavior under stress reaction, and the improper control behavior is likely to cause a traffic safety accident. Therefore, the switching method in the related technology is not intelligent and has low safety performance” (Xiang, ¶[0005]) and “...after the vehicle is switched to the manual driving mode, it is identified whether control behavior information belongs to dangerous behavior information, and if yes, an aided control mode is started to assist in control over at least one of the brake pedal, the accelerator pedal, and the steering wheel of the vehicle, thus resolving the problem of danger caused by a dangerous operation of the driver after the vehicle is switched to the manual driving mode. It is implemented that a vehicle having an autopilot mode can still ensure safety of manual driving after vehicle control is handed over to the driver, thus improving safety performance of the vehicle” (Xiang, ¶[0126]).


Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kojo and Wang as applied to claim 11, above, and in further view of Hoch (US 20150168157 A1), henceforth known as Hoch.

Regarding claim 22, Kojo and Wang teach the driver assistance system according to claim 11. Although Wang teaches the predefined abort criterion and the automated longitudinal guidance manual mode, as outlined above in claim 11, the combination of Kojo and Wang fails to explicitly teach the remaining limitations of claim 22 as a whole.
However, in the same field of endeavor, Hoch teaches:
wherein the predefined abort criterion comprises: 
(Hoch,
See at least FIG. 2; ¶[0086], ¶[0091], ¶[0092]: determines longitudinal guidance for vehicle using speed-profiles for different section types; ¶[0080]: driver model for application during automatic driving of the vehicle; ¶[0017]: speed-time profile assigns reference speed as a function of the section type; ¶[0033]-¶[0035]: intersection section type has a reduced speed profile;
Where each section type is assigned a reference speed-time profile to use for automatic driving of the vehicle, e.g. cruise control, and where the intersection section type has a reduced speed speed-time profile (wherein the predefined abort criterion comprises); the speed-time profiles, adapted for automatic driving of the vehicle, constitutes a predefined abort criteria because the section types and speed-time profiles are predefined and because leaving the defined section area initiates a different speed-time profile, i.e. aborts the current speed-time profile)

a distance traveled in the automated longitudinal guidance manual mode and/or a distance traveled since a detected traffic infrastructure event was passed exceeds a predefined distance limiting value.
(Hoch,
See at least FIG. 2; ¶[0086], ¶[0091], ¶[0092]: determines longitudinal guidance for vehicle using speed-profiles for different section types; ¶[0080]: driver model for application during automatic driving of the vehicle; ¶[0017]: speed-time profile assigns reference speed as a function of the section type; ¶[0033]-¶[0035]: intersection section type has a reduced speed profile;
Where each section type is assigned a reference speed-time profile to use for automatic driving of the vehicle, e.g. cruise control, where the intersection section type has a reduced speed speed-time profile, and where the intersection section type is defined as starting at a predetermined distance before the intersection and ending at a predetermined distance after the intersection (a distance traveled since a detected traffic infrastructure event was passed exceeds a predefined distance limiting value); the speed-time profiles, adapted for automatic driving of the vehicle, constitutes a predefined abort criteria because the section types and speed-time profiles are predefined and because leaving the defined section area initiates a different speed-time profile, i.e. aborts the current speed-time profile).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driver assistance system of Kojo and Wang with the features taught by Hoch because “In this way, the model of the predicted longitudinal guidance can be adapted very precisely to the actual longitudinal guidance of the vehicle, since the method can take into account the driver and/or the type of the respective section of the route” (Hoch, ¶[0019]) and “...disclosed embodiments can be used to produce a driver model for application during automatic driving of the vehicle” (Hoch, ¶[0080]). That is, the features taught by Hoch enable precise longitudinal guidance for application during automatic driving. 


Regarding claim 24, Kojo and Wang teach the driver assistance system according to claim 11.  
Although Wang teaches the predefined abort criterion and the automated longitudinal guidance manual mode, as outlined above in claim 11, the combination of Kojo and Wang fails to explicitly teach the remaining limitations of claim 24 as a whole.
However, in the same field of endeavor, Hoch teaches:
wherein the predefined abort criterion comprises: 
(Hoch,
See at least FIG. 2; ¶[0086], ¶[0091], ¶[0092]: determines longitudinal guidance for vehicle using speed-profiles for different section types; ¶[0080]: driver model for application during automatic driving of the vehicle; ¶[0017]: speed-time profile assigns reference speed as a function of the section type; ¶[0033]-¶[0035]: intersection section type has a reduced speed profile;
Where each section type is assigned a reference speed-time profile to use for automatic driving of the vehicle, e.g. cruise control, and where the intersection section type has a reduced speed speed-time profile (wherein the predefined abort criterion comprises); the speed-time profiles, adapted for automatic driving of the vehicle, constitutes a predefined abort criteria because the section types and speed-time profiles are predefined and because leaving the defined section area initiates a different speed-time profile, i.e. aborts the current speed-time profile)

a predefined traffic area which was passed through in the automated longitudinal guidance [manual] mode is exited.
(Hoch,
See at least FIG. 2; ¶[0086], ¶[0091], ¶[0092]: determines longitudinal guidance for vehicle using speed-profiles for different section types; ¶[0080]: driver model for application during automatic driving of the vehicle; ¶[0017]: speed-time profile assigns reference speed as a function of the section type; ¶[0033]-¶[0035]: intersection section type has a reduced speed profile;
Where the intersection section type is defined as starting at a predetermined distance before the intersection and ending at a predetermined distance after the intersection (a predefined traffic area which was passed through), and where each section type is assigned a reference speed-time profile to use for automatic driving of the vehicle, i.e. automatic longitudinal guidance of the vehicle (in the automated longitudinal guidance [manual] mode is exited); the speed-time profiles, adapted for automatic driving of the vehicle, constitutes a predefined abort criteria because the section types and speed-time profiles are predefined and because leaving the defined section area initiates a different speed-time profile, i.e. aborts the current speed-time profile).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driver assistance system of Kojo and Wang with the features taught by Hoch because “In this way, the model of the predicted longitudinal guidance can be adapted very precisely to the actual longitudinal guidance of the vehicle, since the method can take into account the driver and/or the type of the respective section of the route” (Hoch, ¶[0019]) and “...disclosed embodiments can be used to produce a driver model for application during automatic driving of the vehicle” (Hoch, ¶[0080]). That is, the features taught by Hoch enable precise longitudinal guidance for application during automatic driving. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salinger et al. (US 20120053807 A1) discloses a method to selectively prevent a vehicle from resuming a vehicle set speed stored in memory of a cruise control system that includes monitoring a vehicle speed, determining that the vehicle speed indicates operation in a low speed range, determining a threshold slow zone maneuver based upon the vehicle speed substantially remaining in the low speed range through a predetermined duration, and inhibiting resumption of the vehicle set speed based upon the threshold slow zone maneuver.
Kim et al. (US 20190012912 A1) discloses a traffic information providing device according to an embodiment that includes: a communication unit that receives driving information from a plurality of vehicles; and a controller that detects vehicles having danger of a collision at an intersection area from the plurality of vehicles on the basis of the received driving information, creates traffic information for the detected vehicles having danger of a collision to avoid a collision of the vehicles having danger of a collision, and controls the communication unit to transmit the created traffic information to the vehicles having danger of a collision before entering the intersection area. Tracks distance from the intersection area.
Frazzoli et al. (US 20190064800 A1) discloses a vehicle having autonomous driving capabilities operated in a mixed driving mode. The mixed driving modes include imposed autonomous (predefined abort criteria).
Lauffer et al. (US 20170227959 A1) discloses using upper and lower limits of one or more parameters for each of a plurality of states of operation of a vehicle. One of the plurality of states for operating the vehicle is identified based at least in part on the parameters, data describing a human operator, and data describing an environment around the vehicle. A vehicle subsystem is actuated according to an operation mode corresponding to the current operating state. The control states of the vehicle limit the operator’s speed input for safety. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668